Title: To Thomas Jefferson from Nicolas Gouin Dufief, 27 February 1807
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


                        
                            Monsieur,
                            
                            A Philadelphie ce 27. Février. 1807
                        
                        Je profite avec le plus vif empressement de l’occasion que m’offre Mr de Boucherie pour vous prier de me
                            faire l’honneur d’accepter un exemplaire de la seconde edition de mon ouvrage— Je me flatte que vous approuverez les
                            nouveaux apperçus que j’ai donnés dans le discours Préliminaire au sujet de la marche de l’esprit
                            humain en apprenant la langue maternelle.
                        C’est en rendant la méthode plus mécanique que je l’ai réellement semplifiée & dans la 3eme Edition que
                            l’indulgence du Public me donne lieu d’attendre, Je crois pouvoir la porter à son plus haut période de perfection ou
                            plutôt de semplefication.
                        Si l’infortuné Mical n’eût pas emporté dans la tombe le
                            secret de sa machine à prononcer Il ne faudrait pour tout professeur de
                            langues qu’une de ses têtes parlantes & mon livre pour apprendre dans quelques semaines, avec
                            une bonne mémoire & de l’application, la langue la plus répandue du Globe.
                        Mr Boucherie, porteur de la présente se propose de publier, sous peu, un Ouvrage qui me paraît promettre de
                            grands avantages aux Etats-Unis en dévoilant aux Négocians de notre pays, Comment ils peuvent commercer dans les Indes
                            d’une maniere lucrative sans numéraire, ou en ne nous appauvissant que le moins possible. C’est à
                            Mr Blancard qui a peut-être eu l’avantage d’être connu de vous, que le public devra un ouvrage aussi utile. Mr Boucherie
                            que ses talens littéraires appellaient à une tâche plus distingueé a bien voulu se charger de la rédaction de l’ouvrage
                            qu’il doit enricher de notes. Je suis fâché qu’en Amérique ce savant ne puisse être apprécié que par ceux qui entendent le
                            Français. Je ne prends point la liberté de vous le recommander parce qu’avec vous, Monsieur, le mérite seul est sûr de
                            l’accueil le plus distingué & le plus flatteur.
                        Agréez, Je vous prie, avec votre bonté ordinaire, les vœux que je fais pour votre santé, & les
                            assurances du profond respect & de la vive reconnaissance que Je
                            vous dois pour la vie.
                        
                            N. G. Dufief
                            
                        
                    